EXHIBIT 10.2 EXECUTION MORTGAGE LOAN SUBSERVICING AGREEMENT between METLIFE BANK, NATIONAL ASSOCIATION Subservicer and FIRST TENNESSEE BANK NATIONAL ASSOCIATION Servicer Dated as of June 3, 2008 TABLE OF CONTENTS 1. Definitions 2 2. Subservicing Agreement 22 3. Subservicers General Duties 25 4. Investor Accounting 29 5. Reconciliation Project 31 6. Delinquency Control 32 7. Repurchases and Indemnification of Investors 34 8. Litigation 35 9. Books and Records 36 Insurance 37 Misdirected Payments 37 Privacy 37 Representations, Warranties and Covenants of Subservicer 39 Representations, Warranties and Covenants of Servicer 42 Compensation to Subservicer; Make Whole Payments 48 Right of First Look 49 Term of Agreement 50 Termination by Servicer 50 Termination by Subservicer 52 Indemnity 55 Notices 58 Governing Law 59 Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial 59 Entire Agreement; Amendments and Waivers 60 - i - Severability 61 Binding Effect; Assignment 61 Counterparts 62 Further Assurances 62 Construction 62 Publicity 62 Force Majeure 63 Time of Payment 63 General Interpretive Principles 63 EXHIBIT A MORTGAGE LOAN SCHEDULE EXHIBIT B CALCULATION AND PAYMENT OF SUBSERVICING FEE AND MAKE WHOLE PAYMENTS; ADJUSTMENTS AND DISPUTES EXHIBIT C SERVICER FILE CHECKLIST EXHIBIT D-1 SERVICE LEVEL REQUIREMENTS (SUBSERVICER) EXHIBIT D-2 SERVICE QUALITY INDICATORS (SERVICER  APRIL 2008) EXHIBIT E-1 SUBSERVICERS REQUIRED APPROVALS AND RATINGS EXHIBIT E-2 SERVICERS REQUIRED APPROVALS EXHIBIT F MONTHLY SERVICING REPORTS EXHIBIT G-1 DIRECT COST COMPONENTS (EXCLUDING DEFAULT COST) EXHIBIT G-2 DEFAULT COST COMPONENTS (EXCLUDING NON-DEFAULT DIRECT COST) EXHIBIT H MAKE WHOLE SCHEDULE EXHIBIT I EARLY TERMINATION FEE EXHIBIT J REGULATION AB ADDENDUM EXHIBIT K DESIGNATED OFFICERS OF SERVICER EXHIBIT L PERSONS
